Citation Nr: 1454764	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  The propriety of the reduction of the disability rating for service-connected right shoulder impingement and acromiplasty, post traumatic degenerative joint disease from 30 percent to 10 percent, effective April 1, 2007.

2.  Entitlement to a disability rating greater than 20 percent for service-connected left shoulder arthroscopy with debridement, left shoulder biceps tenotomy and arthroscopic cuff repair for the period from January 5, 1994 to January 22, 2009, the period from May 1, 2009 to May 5, 2011, and for the period beginning on September 1, 2011.

3.  Entitlement to a compensable disability rating for service-connected right thumb status post arthrotomy at the metacarpal phalangeal joint, post traumatic degenerative joint disease for the period beginning January 5, 1994. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1974 and January 1976 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1994 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  VA notified the Veteran of the proposed reduction in benefits for his right shoulder disability in October 2007, in a December 2007 decision the RO reduced the Veteran's rating to 10 percent disabling effective April 1, 2007. 

2.  For the periods of January 5, 1994 to September 10 2007, the Veteran's left shoulder had limitation of motion at the shoulder level but not limitation of motion midway between the side and shoulder level.

3.  For the period beginning on September 11 2007, the Veteran's left shoulder had range of motion that was limited to midway between his side and shoulder level. 

4.  Arthritis of the right thumb has not resulted in unfavorable ankylosis or a gap between the thumb and the fingers of one inch or more when attempting to oppose the thumb to the fingers for any period contemporaneous to and since service connection for arthritis of the right thumb was established.


CONCLUSION OF LAW

1.  The reduction of the rating for right shoulder impingement and acromiplasty, post traumatic degenerative joint disease, to 10 percent disabling effective April 1, 2007 was improper.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2014).

2.  The criteria for an evaluation in excess of 20 percent for left shoulder arthroscopy with debridement, left shoulder biceps tenotomy and arthroscopic cuff repair for the period from January 5, 1994 to September 10, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5201-5010 (2014).

3.  The criteria for an evaluation of 30 percent for the left shoulder arthroscopy with debridement, left shoulder biceps tenotomy and arthroscopic cuff repair for the period beginning on September 11, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5201-5010 (2014).

4.  The criteria for a compensable disability rating for right thumb status post arthroscopy at the metacarpal phalangeal joint, post traumatic degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.71a Diagnostic Codes 5219, 5223, 5228, 5299 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In Dingess v. Hartman, the Court held that the notice requirements of 38 U.S.C. § 5103(a) apply generally to all five elements of a service-connection claim.  19 Vet .App. 473, 486 (2006).  However, the Court in Dingess also held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven."  Id. at 491.  When the Veteran disagreed with the initial disability rating assigned, VA was obligated under sections 7105(d) and 5103A, to advise the Veteran of what was necessary to obtain the maximum benefit allowed by the evidence and the law.  Id. In the present case, in August 2007, the RO sent the Veteran a notice letter regarding disability ratings and effective dates.  Thus, all notice obligations have been met.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran adequate examinations in May 2006, September 2007 and June 2012.  The VA examinations provided were adequate in that they recorded the reported medical history, reported accurate findings, provided opinions with rationales and provided the effects on social functioning and work.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  

II.  Merits of Claim

This appeal arises from the August 1994 rating decision in which service connection was established for a right shoulder condition, left shoulder condition and right thumb condition.  


III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

III.A. Right Shoulder Disability

In an October 12, 2007, notice and rating action, the Veteran was notified of the proposed reduction of the evaluation of his right shoulder disability from 30 percent to 10 percent disabling. In a December 2007 rating decision, with notice provided on January 7, 2008, the RO reduced the rating for the Veteran's service-connected right shoulder impingement and acromiplasty, post traumatic degenerative joint disease from 30 percent disabling to 10 percent disabling, effective April 1, 2007.  In the Veteran's February 2008 statement, he contends this reduction was in error and that his right shoulder impingement remains 30 percent disabling.

Inasmuch as this issue involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings if such reductions result in a reduction in the compensation paid to the Veteran.  Here, service connection has been established for disabilities in addition to the right shoulder impingement.  Prior to the reduction, the combined evaluation, the evaluation upon which the amount of compensation depends, was 50 percent and the reduction resulted in a combined evaluation of 40 percent.  Therefore, the procedural requirements of 38 C.F.R. § 3.105(e) are applicable. 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions of the VCAA,  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014). See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown , 5 Vet. App. 513 (1993);  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations). 

Adequate notice was provided to the Veteran in October 2007 regarding the proposed reduction to his combined evaluation for all of his service-connected disabilities, satisfying the requirements of 38 C.F.R. § 3.105(e)-(i). 

In addition to the notice requirements of 38 C.F.R. § 3.105(e), this provision dictates that "the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires." 38 C.F.R. § 3.105(e). In the present case, the Veteran received notice of the final rating action on January 8, 2008, thus, the effective date of the reduction should have been April 1, 2008, and not April 1, 2007. However, the RO made the reduction in the Veteran's benefits effective April 1, 2007, in violation of the regulation. Accordingly, the reduction is improper, and is void ab initio. Kitchens v. Brown, 7 Vet.App. 320, 325 (1995) (a reduction is void ab initio when the reduction is completed without compliance with applicable VA regulations).  Accordingly, the RO's reduction in benefits from 30 percent disabling to 10 percent disabling, effective April 1, 2007, is improper.


III.B.  Left Shoulder Disability

Service connection for the Veteran's left shoulder arthroscopy with debridement was established in August 1994 and a 20 percent disability rating was assigned, effective January 1994.  A July 2009 rating decision assigned a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30 for the period of January 23, 2009 to April 30, 2009 and a 20 percent rating from May 1, 2009 forward.  A June 2012 rating decision assigned another temporary 100 percent, pursuant to 38 C.F.R. § 4.30, effective May 5, 2011 to August 31, 2011, for the Veteran's left shoulder with a continuation of the 20 percent evaluation from September 1, 2011, forward.

Pertaining to the Veteran's service-connected left shoulder arthroscopy with debridement, left shoulder biceps tenotomy and arthroscopic cuff repair, the RO has assigned a diagnostic code designation of 5201-5010.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2014). Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id. 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5201 specifies ratings for limitation of motion of the arm.  The record shows that the Veteran is right handed and therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69 (2014).  A 20 percent evaluation is warranted for limitation of motion of the major arm to shoulder level 90 degrees of abduction). 38 C.F.R. § 4.71a, Diagnostic Code 5201.  For limitation of motion of the major arm to midway between the side and the shoulder (essentially 45 degrees of abduction), a 30 percent rating is assigned.  Id.  For limitation of motion of the major arm to 25 degrees from the side, a 40 percent rating is assigned.  Id. 

Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  See 38 C.F.R. § 4.71, Plate I (2014).  In evaluating the examination reports, forward flexion to means forward elevation, with shoulder abduction indicating motion from the side.  Id. 

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating. 38 C.F.R. § 4.21 (2014).  Review of the criteria for rating shoulder disabilities reveals that this is the appropriate diagnostic code.  There is no evidence of malunion, nonunion, or fibrous union of the clavicle, scapula, or humerus and the evidence shows that there has never been dislocation of any right shoulder joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5202, 5203 (2014).  Moreover, there is no evidence of ankylosis of the right shoulder.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2014).


Period from January 5, 1994 to September 10, 2007

The Veteran's service treatment records and VA examinations indicate he injured his left shoulder in 1983, while playing football.  The record includes VA treatment notes from November 2005 to April 2007 but no specific findings regarding his left shoulder, mainly right shoulder treatment was undergone during this period of time.

In a May 2006 VA examination, the Veteran reported suffering from localized, constant pain in the left shoulder for 23 years.  The pain was relieved by medication.  At that time, the Veteran's left shoulder range of motion was 130 for flexion, 115 abduction, 90 exterior and interior rotation.

For the period of January 5, 1994 to September 10, 2007, the record does not indicate the Veteran's left shoulder range of motion of the major arm to midway between the side and the shoulder which would warrant a 30 percent rating or having limitation of motion of the major arm to 25 degrees from the side, which would warrant a 40 percent rating.  Diagnostic Code 5201.  Actually, the range of motion limitation for this period exceeds the 20 percent disability rating, which requires limitation of movement at the shoulder level, but taken the functional impairment in conjunction with the pain, the Board finds the 20 percent rating is adequate for this period.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).

Period Beginning on September 11, 2007

A VA examination was performed on September 11 2007.  This examination showed no edema, effusion, weakness, redness, heat or guarding of movement and subluxation of the left shoulder.  However, the range of motion testing indicated more limited movement with flexion at 70 degrees, abduction at 45 degrees, external rotation at 10 degrees, and internal rotation at 90 degrees.  The Board finds that limitation of movement of the left shoulder to 45 degrees, as noted in this examination, is consistent with the 30 percent rating criteria requiring limitation of motion of the arm midway between the side and shoulder level.  Diagnostic Code 5201.

Further, a June 2008 radiology report of the left shoulder demonstrated moderate to severe fraying and irregularity.  Relating to the impingement, mild degenerative changes of the acromioclavicular joint were identified.  

The record also indicates the Veteran underwent rotator cuff surgery on his left shoulder in January 2009.  Following the surgery, the Veteran's range of motion was measured as forward flexion of 104 degrees, abduction of 65 degrees, and external rotation of 40 degrees.  The Board finds that although the Veteran's abduction of 65 degrees at this time is greater than the 45 degrees that are indicative of midway between the side and shoulder level, his overall limitation of motion of the shoulder as demonstrated by his limited flexion and rotation, present a disability picture that more nearly approximates that of a 30 percent rating pursuant to Diagnostic Code 5201.

VA treatment notes dated October 2009 indicate the Veteran was treated in an effort to decrease the pain and increase range of motion in his left cervical region.  At that time, the Veteran's left shoulder range of motion was forward flexion of 60 degrees, abduction of 85 degrees, interior rotation of 35 degrees, and exterior rotation of 50 degrees.  The Veteran was seen again in October 2010 at Atlanta Orthopedic Center, P.C. with complaints of weakness for abduction and rotation in the left shoulder.  An arthrogram was performed which showed a complete rotator cuff tear on the left side.

Thereafter, the Veteran underwent arthroscopic surgery on his left shoulder in May 2011 and in November 2011 his range of motion testing showed 75 degrees of abduction and 70 degrees of flexion, which were noted as passive without pain.  The Board finds the range of motion testing results in 2009 and 2011, combined with the weakness in abduction and rotation of the left shoulder complained of in October 2010, are consistent with the criteria for a 30 percent disability rating.

Lastly, a June 2012 VA examination performed range of motion testing indicating the Veteran had flexion of 80 degrees, and abduction of 80 degrees with no objective evidence of pain.  Further, the Veteran had no additional limitation in the range of motion of the shoulder following repetitive use.  However, less movement than normal and weakened movement was indicated for the left shoulder.  While the range of motion limitations performed at this time do not met the criteria for a 30 percent rating, which requires arm limitation midway between the side and shoulder level, taken in conjunction with the weakened movement noted on examination, the Board finds the Veteran's left shoulder function more closely approximates the 30 percent rating.

The preponderance of evidence supports a finding that the Veteran's right shoulder disability has approximated the criteria for a rating of 30 percent for the period beginning on September 11, 2007.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).


III.C. Right Thumb Disability

Service connection of right thumb was established in an August 1994 rating decision and a noncompensable rating was assigned.  The Veteran contends that his right thumb continues to cause him pain and warrants a compensable rating.

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id. 

The rating schedule provides for disability ratings based on limitation of motion of the thumb and ankylosis of the thumb.  "Ankylosis" is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed.2012).  Disability ratings for the thumb differ depending on whether the thumb is of the major (dominant) or minor hand. 38 C.F.R. 4.69, 4.71a (2014).  A report of medical history completed at entrance into active service documents that that Veteran is right handed, so his right thumb arthritis is of the major hand.

A 20 percent disability rating is assigned for unfavorable ankylosis of the major thumb and a 10 percent rating is assigned for favorable ankylosis of the major thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5244 (2014).  If there is unfavorable ankylosis of the thumb and any other digit of the same major hand a 40 percent rating is assigned for unfavorable ankylosis of multiple digits.  38 C.F.R. § 4.71a , Diagnostic Code 5219 (2014)  If there is favorable ankylosis of the thumb and any other digit of the same major hand a 30 percent rating is assigned for favorable ankylosis of multiple digits.  38 C.F.R. § 4.71a, Diagnostic Code 5223 (2014). 

For limitation of motion of the thumb with a gap of two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2014).  For limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent rating is assigned.  Id.  And for limitation of motion of the thumb with a gap of less than one inch between the fingertip and proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees, a noncompensable rating is assigned.  Id.  

The VA treatment notes from Decatur do not indicate specific findings regarding the Veteran's right thumb disability.

In the September 2007 VA examination, the Veteran reported localized pain in his right thumb that occurs three times per week and lasts for an hour.  He reported the pain is relieved by Ibuprofen 800 mgs.  The examiner reported the functional impairment of his thumb condition is the inability to use due to a weak grip.  Further, the examiner indicated with the Veteran's thumb attempting to oppose the fingers, the measurement between the tip of the right thumb and the tip of the fingers is 0 cm from index finger, long finger, ring finger and little finger.  The range of motion of the right thumb was 40 degrees for radial abduction, 50 degrees for palmar abduction, and 10 degrees for flexion.

A July 2008 report from Dr. W. documented complaints of pain in the right hand and arthritis of the thumb was diagnosed.  

The medical evidence of record pertaining to the Veteran's right thumb does not indicate he has degenerative joint disease involving at least two joints of the thumb nor does the record reflect favorable ankyloses of the right thumb or a gap of one to two inches between the thumb pad and fingers with the thumb attempting to oppose the fingers, which would support a finding of 10 percent disability.  As a result, the Veteran's noncompensable rating for this right thumb is supported.

The preponderance of evidence is against a finding that the Veteran's right thumb disability has approximated the criteria for compensable rating for the period beginning on January 5, 1994.  Therefore, the appeal as to this issue must be denied.  There is not reasonable doubt to be resolved at to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2014).

ORDER

The reduction of the rating for service-connected right shoulder impingement and acromiplasty, post traumatic degenerative joint disease to 10 percent disabling was improper, and the 30 percent rating is restored.

Entitlement to a disability rating greater than 20 percent for service-connected left shoulder arthroscopy with debridement, left shoulder biceps tenotomy and arthroscopic cuff repair for the period from January 5, 1994 to September 10, 2007 is denied.

Entitlement to a disability rating of 30 percent for service-connected left shoulder arthroscopy with debridement, left shoulder biceps tenotomy and arthroscopic cuff repair for the period beginning on September 11, 2007 is granted.

Entitlement to a compensable disability rating for service-connected right thumb status post arthrotomy at the metacarpal phalangeal joint, post traumatic degenerative joint disease for the period beginning January 5, 1994, is denied. 





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


